Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach a reflex sight having a sight mechanism, as is presently claimed, for adjusting the tilt of an inner tube moveably mounted within an outer tube housing. The prior art does not teach a reflex sight1 having a sight adjustment mechanism having two coaxial adjustment devices that are interlinked with one another such that one (i.e. the first adjustment device) is “a point of aim adjustment for fine adjustment of the sight” and the other (i.e. the second adjustment device) is “arranged to be adjusted according to different ballistic conditions”2. The precise manner in which the sight mechanism is claimed is considered to be novel over what is taught amongst reflex sights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 “Reflex sights”, or “Reflector sights” are a particular type of optic used in firearms where an operator looks through a partially reflecting glass element to see an illuminated projection of an aiming point/image either overlaid or superimposed on the field of view. That particular aspect of the invention was considered in determining applicable prior art.